56 N.J. Super. 203 (1959)
152 A.2d 369
JENNIE SMITH, SARRAK SMITH AND FRANK SMITH, ETC., PLAINTIFFS-APPELLANTS,
v.
MOTOR CLUB OF AMERICA INSURANCE COMPANY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued June 15, 1959.
Decided June 22, 1959.
Before Judges PRICE, SULLIVAN and FOLEY.
Mr. Harry Chashin argued the cause for plaintiffs-appellants (Messrs. Marcus & Levy, attorneys).
Mr. Jerome S. Lieb argued the cause for defendant-respondent (Messrs. Harkavy & Lieb, attorneys; Mr. Abraham I. Harkavy, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons stated in the opinion below, 54 N.J. Super. 37 (Ch. Div. 1959).
It is noted that the claim for reformation of the insurance contract here involved was abandoned on this appeal.
Affirmed.